Citation Nr: 0926954	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  08-32 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for facial hemangioma 
of the left cheek, claimed as cancer.  



REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

Evan Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1959 to May 1962.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 decision by the Department 
of Veterans Affairs (VA) Nashville, Tennessee, Regional 
Office. 


FINDINGS OF FACT

1.  The Veteran's claim for service connection for facial 
hemangioma was previously denied by the RO in June 1993 on 
the basis that the hemangioma existed prior to service, was 
not exacerbated by service, and was not cancerous as the 
Veteran claimed.  The Veteran did not initiate an appeal of 
the decision.

2.  Additional evidence presented since the prior decision 
does not raise a reasonable possibility of substantiating the 
claim for service connection for facial hemangioma.


CONCLUSIONS OF LAW

1.  The prior RO decision of June 1993 denying entitlement to 
service connection for facial hemangioma is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for 
facial hemangioma.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  In this case, the 
Veteran contends that the RO erred in refusing to reopen and 
grant his claim for service connection for facial hemangioma 
of the left cheek, a condition that the Veteran refers to as 
cancer.  He asserts that on the basis of evidence he has now 
submitted, he meets the legal and factual criteria for 
service connection.  

The Veteran had previously filed a claim for this issue in 
May 1993, seeking to service connect "skin cancer of the 
face."  The RO denied his claim in June 1993.  In making its 
decision, the RO examined the Veteran's service treatment 
records (including an enlistment examination performed just 
prior to his enlistment) and the results of a VA compensation 
and pension examination.  

The Veteran's May 1959 physical examination prior to 
enlistment note that he had undergone hemangioma surgery five 
months earlier.  When the Veteran's face began swelling again 
in January 1962, he sought treatment from an Army doctor.  
The doctor noted that there was moderate swelling on the left 
side of the Veteran's face, and he referred the Veteran to 
the surgical clinic.  That clinic recommended against any 
treatment until something more specific developed.  In a 
March 1962 physical performed just prior to separation, the 
examiner noted that the Veteran's hemangioma had grown during 
service, but no therapy was advised for the Veteran.  

The VA compensation and pension examiner reviewed the 
Veteran's pre-, service, and post-service history, noting the 
pre- and post-service surgeries performed at Vanderbilt 
University Medical Center.  The examiner confirmed the 
diagnosis of hemangioma - which he clarified to be a 
congenital arterial venous malformation - on the left side of 
the Veteran's face, and concluded that these malformations 
could not be considered a cancer.  

The RO denied the Veteran's service connection claim in a 
June 1993 rating decision, concluding that the Veteran's 
disability existed before service and was not aggravated by 
his service.  The RO notified the Veteran of its decision and 
of his right to appeal in a July 1993 letter.  The Veteran 
did not file a Notice of Disagreement, so the rating decision 
became final based upon the evidence then of record.  
38 U.S.C.A. § 7105(c).

A claim will be reopened if the claimant submits new and 
material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
If the Board determines that the evidence is new and 
material, the case is reopened and evaluated in light of all 
the evidence, both new and old.  Manio v Derwinski, 1 Vet. 
App. 140, 14 (1991).  

New evidence is defined as evidence not previously submitted 
to agency decision makers; material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

The Veteran's attempt to reopen his service connection claim 
was denied in a May 2008 rating decision.  The RO entered 
decisions not only for the skin cancer that he claimed, but 
also for residuals of a scar as a result of excised 
hemangioma of the left cheek.  After the denial, however, the 
Veteran filed a notice of disagreement only with the RO's 
decision regarding skin cancer.  As it is obvious that the 
Veteran is referring to his hemangioma, the Board will view 
his appeal broadly.  

Concurrent with his claim to reopen, the Veteran provided 
private treatment records from his various surgeries at 
Vanderbilt University Medical Center.  These records detail 
the dates and scope of the Veteran's hemangioma surgeries, 
showing that he was operated on in December 1958 (before his 
tenure in the Army), February 1968, and June 1969.  

While the RO did not have these records in making its 
decision in June 1993, it did know of the surgeries and 
reference them in its rating decision.  As identified by the 
RO, the problems with the Veteran's claim were that there was 
no evidence that the Veteran's facial hemangioma was 
cancerous or that it was aggravated by service.  As the 
evidence submitted by the Veteran does not speak to these 
issues, it fails to cure these defects.  

The Board finds that the evidence added to the file in an 
attempt to reopen the claim fails to address the inadequacies 
of the Veteran's claim at the time of the prior denial.  In 
this respect, the additional evidence submitted does not 
contain any new evidence showing the occurrence of cancer, 
but more to the point, the evidence does not address whether 
the hemangioma was aggravated by service.    

Consequently, the Board finds that the additional evidence 
presented since the prior decision does not raise a 
reasonable possibility of substantiating the claim for 
service connection for facial hemangioma.  New and material 
evidence thus has not been presented to reopen the claim of 
entitlement to service connection for facial hemangioma.  The 
prior RO decision of June 1993 denying entitlement to service 
connection is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

The Board finds that the VCAA duty to notify was satisfied by 
way of a letter sent to the Veteran in November 2007, prior 
to the initial adjudication in this matter.  This letter 
informed the Veteran of what evidence was required to 
substantiate his claim and of his and VA's respective duties 
for obtaining evidence.  This same letter defined new and 
material evidence, and it informed the Veteran of what 
evidence would be necessary to substantiate the element of 
the claim for service connection that was found insufficient 
in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 
1 (2006).  The notification requirements of the VCAA have 
thus been satisfied as to both timing and content.  

Next, VA has a duty to assist the Veteran in the development 
of his claim.  This duty includes assisting him in the 
procurement of both service treatment records and other 
pertinent medical records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the RO previously obtained the Veteran's service 
treatment records, and no additional relevant records to 
obtain were identified.  As this is claim to reopen, no 
examination is necessary.  

The Board thus finds that no further notice or assistance to 
the Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  All necessary development 
has been accomplished, and appellate review does not 
therefore result in prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for facial hemangioma of the 
left cheek, claimed as cancer, and the appeal is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


